Case 2:19-cv-10374-PA-E Document 85 Filed 02/05/20 Page lof2 Page ID#:421

Name and address:

Christopher J. Hammond (SBN 150024)
LA Law Group, APLC

21540 Prairie Street

Unit A

Chatsworth, CA 91311

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

Thimes Solutions Inc. CASE NUMBER:
. 2:19-cv-10374-PA-E
v. PLAINTIFF(S)
TP Link USA Corporation et al NOTICE OF APPEARANCE OR
WITHDRAWAL OF COUNSEL
DEFENDANT(S)
INSTRUCTIONS

Appearance of Counsel:

Attorneys may use this form to enter an appearance in a case, or to update the docket of a c

appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form ir

attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to
of record.)

Withdrawal of Counsel:

This form may be used to terminate an attorney's status as counsel of record for a party in thre

attorney being terminated has already been relieved by the Court, but the docket does not yet reflec
one member of the attorney's firm or agency will continue to represent that party and the withdrawi
only member of the Bar of this Court representing that party; or (3) the represented party has bee
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, cot
and IV of this form, then file and serve the form in the case.

Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain
Court. In such circumstances, attorneys should complete and file a “Request for Approval of Substitut
Counsel" (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123
further information.

SECTION I - IDENTIFYING INFORMATION

Please complete the following information for the attorney you wish to add or remove (if removing an a

 

ase to reflect a prior
1 the case. (Using an
the docket as counsel

e situations: (1) the
t that fact; (2) at least
ng attorney is not the
n dismissed from the
mplete Sections I, III,

permission from the
ion or Withdrawal of
8). See Form G-01 for

tlorney, provide the

 

 

 

 

 

 

 

 

 

 

information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number’):
Name: Christopher J. Hammond CA Bar Number: 150024

Firm or agency: LA Law Group, APLC

Address: 21540 Prairie Street, Unit A, Chatsworth, CA 91311

Telephone Number: 866-625-2529 Fax Number: 866-463-9285

Email: chammond@bizlawpro.com

Counsel of record for the following party or parties: Thimes Solutions Inc.
G-123 (9/17) NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL Page 1 of 2
SECTION II - TO ADD AN ATTORNEY TO THE DOCKET

Please select one of the following options:

C]

L

x]

Ch Oo

L

In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:

SECTION IT -' TO REMOVE AN ATTORNEY FROM THE DOCKET

Case 2:19-cv-10374-PA-E Document 85 Filed 02/05/20 Page 2of2 Pa

The attorney listed above has already appeared as counsel of record in this case and should hay
docket. The date of the attorney's first appearance in this case:

The filing of this form constitutes the first appearance in this case of the attorney listed above.
this attorney's firm or agency have previously appeared in the case.

The filing of this form constitutes the first appearance in this case of the attorney listed above.
of this attorney's firm or agency have previously appeared in the case.

By order of the court dated in case number

ge ID #:422

re been added to the
Other members of
No other members

(see attached

 

copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.

This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPM
U.S.C. § 1407 from the District of

LL") pursuant to 28

, where it was assigned case number

. The attorney listed above is counsel of record in this case in the transferee district, and is
permitted by the rules of the JPML to continue to represent his or her client in this district without applying for

admission to practice pro hac vice and without the appointment of local counsel.

On , the attorney listed above was granted permission to appear in
before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representat
the District Court.

[ ]USAO [|] FPDO [] CJA Appointment [_] Pro Bono [_] Retained

 

Notices of Electronic Filing will be terminated. Please select one of the following options:

O

CL

U

SECTION IV_- SIGNATURE

this case pro hac vice
ion in this case before

The attorney named above has already been relieved by the Court as counsel of record in this dase and should

have been removed from the docket. Date of the order relieving this attorney:

 

Please remove the attorney named above from the docket of this case; at least one member of t

he firm or agency

named above, and at least one member of the Bar of this Court, will continue to serve as counsel-of record for the

party or parties indicated.

(Note: if you are removing yourself from the docket of this case as a result of separating from a firm or agency, you -
should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06 (“Notice of Change of Attorney Business or Contact
Information”), concerning your obligations to notify the Clerk and parties of changes in your business or contact

information.)

The represented party has been dismissed from the case, but the attorneys are still receiving

filing. Date party was dismissed:

 

notices of electronic

The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was

filed: a

 

I request that the Clerk update the docket as indicated above.

Date:

February 5, 2020 Signature:

 

 

Name: Christopher J. Hammond

 

 

G-123 (S17)

 

NOTICE OF APPEARANCE OR WITHDRAWAT. OF COUNSEL

Page 2 of 2

 
